Order filed July 12, 2016.




                                         In The

                        Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-16-00475-CV
                                   ____________

                                 In the Matter of E.Y.


                        On Appeal from the 314th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2015-04350J


                                        ORDER

      This is an accelerated appeal from an order waiving jurisdiction and
transferring the case to district court for E.Y., a juvenile, to stand trial as an adult.
See Tex. Fam. Code Ann. § 56.01. Appellant’s brief was due July 11, 2016. No
brief has been filed.

      Appeals in juvenile certification cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a). This accelerated schedule requires greater compliance with briefing
deadlines.

      Therefore we order appellant’s appointed counsel William M. Thursland, to
file appellant’s brief no later than July 22, 2016. If the brief is not filed by that date,
counsel may be required to show cause why he should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.



                                        PER CURIAM




                                            2